72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Elmer WEBB, Sr., Appellant,v.PULITZER PUBLISHING COMPANY, etc., Appellee.
No. 95-2209EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1995.Filed Dec. 15, 1995.

Before MAGILL, GOODWIN*, and MURPHY, Circuit Judges.
PER CURIAM.


1
Elmer Webb appeals a judgment as a matter of law, granted pursuant to Fed.R.Civ.P. 50, in favor of Pulitzer Publishing Company, in Webb's combined action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e et seq., and the Missouri Human Rights Act, Mo.Rev.Stat. Sec. 213.010 et seq.   Having carefully examined the record and the briefs of the parties, we are satisfied that the district court1 correctly determined that there was no substantial evidence to support the verdict.  McLaughlin v. Esselte Pendaflex Corp., 50 F.3d 507 (8th Cir.1995).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



*
 The Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting by designation


1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri